Case 2:19-cv-05087-JMY Document1 Filed 10/30/19 Page 1 of 16

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

WAYNE HANK :
2365 Hillcrest Road : CIVIL ACTION
Quakertown, PA 18951 :
No.:
Plaintiff,
v.

ENERGY TRANSFER PARTNERS, LLC :
3807 West Chester Pike : JURY TRIAL DEMANDED
Newtown Square, PA 19073 :
and
ENERGY TRANSFER, L.P. , d/b/a
ENERGY TRANSFER
8111 Westchester Drive
Dallas, TX 75225
and
SUNOCO LOGISTICS PARTNERS, L.P.
3807 West Chester Pike
Newtown Square, PA 19073

Defendants.

 

CIVIL ACTION COMPLAINT
Plaintiff, Wayne Hank, by and through his undersigned counsel, hereby avers as follows:
L INTRODUCTION
1. Plaintiff has initiated this action to redress violations by Energy Transfer Partners,
LLC, Energy Transfer, L.P., and Sunoco Logistics Partners, L.P. of the American’s with
Disabilities Act (““ADA” — 42 U.S.C. §§ 12101 e¢. seg.) and the Family and Medical Leave Act
(“FMLA” — 29 U.S.C. §§ 2601, et seg.). In particular, Plaintiff alleges that he was wrongfully

terminated by Defendants (among other claims).!

 

! Plaintiff will seek leave to amend the instant lawsuit to add claims under the Pennsylvania Human Relations Act
(“PHRA”) once properly administratively exhausted. Plaintiff was however required to initiate this lawsuit pursuant
to a right-to-sue letter prior to such PHRA exhaustion. Plamtiffs PHRA claims will mirror identically his ADA
claims, and they are analyzed identically in the Third Circuit as well.
Case 2:19-cv-05087-JMY Document1 Filed 10/30/19 Page 2 of 16

IL. JURISDICTION AND VENUE

2, This Court, in accordance with 28 U.S.C. § 1331, has jurisdiction over Plaintiffs
claims because this civil action arises under laws of the United States.

3. This Court may properly maintain personal jurisdiction over Defendants because
Defendants’ contacts with this state and this judicial district are sufficient for the exercise of
jurisdiction over Defendants to comply with traditional notions of fair play and substantial
justice, satisfying the standard set forth by the United States Supreme Court in International Shoe
Co. v. Washington, 326 U.S. 310 (1945) and its progeny.

4, Pursuant to 28 U.S.C. § 1391(b)(1) and (b)(2), venue is properly laid in this
district because all of the acts and/or omissions giving rise to the claims set forth herein occurred
in this judicial district, and in addition, Defendants are deemed to reside where they are subject
to personal jurisdiction, rendering Defendants residents of the Eastern District of Pennsylvania.

5. Plaintiff is proceeding herein under ADA and has properly exhausted his.
administrative remedies with respect to such claims by timely filing a Charge of Discrimination
with the Equal Employment Opportunity Commission (“EEOC”) and by filing the instant lawsuit

within ninety (90) days of receiving a notice of dismissal and/or right to sue letter from the

EEOC.
HI. PARTIES
6. The foregoing paragraphs are incorporated herein in their entirety as if set forth in
full.
7. Plaintiff is an adult individual, with an address as set forth in the caption.
Case 2:19-cv-05087-JMY Document1 Filed 10/30/19 Page 3 of 16

8. Plaintiff was hired in 2016 by Sunoco Logistics Partners, L.P. (hereinafter
“Defendant SLP” if referred to individually). This entity was Plaintiff's direct employer where
Plaintiff was physically employed in Quakertown, Pennsylvania.

9. Following Plaintiffs hire with and by Defendant SLP, Defendant SLP engaged in
a business transaction wherein its name was changed to Energy Transfer Partners, LLC
(hereinafter “Defendant ETP” if referred to individually). Thereafter, Plaintiff's pay records and
income-tax related documentation were changed by Defendants to reflect that he was an
employee of Defendant ETP.

10. And between 2018-2019, Defendants SLP and ETP began operating under the
changed corporate name of Energy Transfer, L.P. (hereinafter “Defendant E-Transfer” if referred
to individually).

11. ‘Plaintiff was thus employed by all 3 aforesaid captioned and named Defendants
who operated the physical location wherein Plaintiff was deemed based (in Newtown Square,
Pennsylvania). They were collectively Plaintiffs single, joint and/or integrated employer(s) for
the purposes of this lawsuit.

12. In light of these entities utilizing the same management, operations, resources,
and being headquartered in Texas, they are each properly named in this lawsuit as a functional
employer of Plaintiff (and they appear to still be existing registered corporations notwithstanding
multiple name alterations, mergers or other forms of business transactions). These entities are
hereinafter collectively referred to as “Defendants.”

13. At all times relevant herein, Defendants acted by and through their agents,
servants and employees, each of whom acted at all times relevant herein in the course and scope

of their employment with and for Defendants.
Case 2:19-cv-05087-JMY Document1 Filed 10/30/19 Page 4 of 16

IV. FACTUAL BACKGROUND

14. The foregoing paragraphs are incorporated herein in their entirety as if set forth in
full.

15.‘ Plaintiff is a 61-year-old male.

16. Plaintiff was hired by Defendants on or about August 26, 2016, and he worked for
Defendants as a Senior Specialist — IT Applications.

17. Plaintiff was considered to physically work for Defendants at 3807 West Chester
Pike, Newtown Square, Pennsylvania 19073.

18. =‘ Plaintiff's job as a Senior Specialize — IT Applications, consisted of him
providing remote IT support to terminals of Defendant in many states throughout the United
States. Plaintiff did so from his company-provided laptop and his company-provided phone.

19. — In total, Plaintiff was employed with Defendants for a little more than 2 years
until being terminated in November of 2018.

20. ‘Plaintiff was an otherwise exemplary employee from hire until May of 2018 (his
first approximate 20 months of employment). Plaintiff thereafter did not have the opportunity to
be exemplary, as he took a medical leave and was terminated without accommodation (as
explained injra).

21, As of in about May of 2018, Plaintiff had been diagnosed with and treating for
Leukemia. Leukemia is cancer of the body’s blood-forming tissues, including the bone marrow
and the lymphatic system. Plaintiff's chronic disability limited his bodily functions and many

other life activities, a disability that Plaintiff will treat for the rest of his life.”

 

? There can be no reasonable question that Plaintiff meets all requisite criteria to be disabled under the ADA. See 42
U.S.C. § 12102 (an individual is disabled when limited in “major bodily functions” such as “functions of the
immune system, normal cell growth,” and other bodily functions; see also Fredricksen v. UPS, 2006 U.S. Dist.
LEXIS 76121 (N.D. Ill. 2006)(this Court “accepts” that Leukemia is a protected disability under the ADA); Davis v.
Case 2:19-cv-05087-JMY Document1 Filed 10/30/19 Page 5 of 16

22. Jn or about mid-May of 2018, Plaintiff commenced a medical leave of absence to
treat for his serious health condition(s) and aforesaid disability.

23. Plaintiff kept Defendants apprised of his treatment regimen and need for ongoing
medical leave, providing updated medical information when necessary or requested.

24. Defendants, by and through their subsidiaries, employ “over 8,000 employees”?
and Plaintiff was one of several employees performing his type of role for and on behalf of
Defendants. It was not in any manner an undue burden upon Defendants to hold Plaintiff's
position open for an extended period of time in light of his position redundancy.

25. Plaintiff was specifically informed by Defendants during his medical leave of
absence, in writing by and through correspondence from Defendants’ Senior Director of Benefits
(Lynda Cook) that:

[Defendants] leave policy generally limits the period of employment for
employees who are on an approved leave of absence, including medical
leaves of absence, to generally no more than six (6} months. If an
employee is unable or unwilling to return to work within six (6) months
of commencing leave . . . the employee’s employment will be
terminated. If you do want to explore the possibility of returning to
work or whether [Defendants] can reasonably accommodate an
extension of your leave beyond six (6) months, please contact me... as
soon as possible.

26. As discussed infra, Plaintiff was in fact’ able to return to work within the
approximate 6-month leave policy permitting job retention within Defendants (even without the

need to accommodate him further). However, Plaintiff had indicated in responsive

correspondence (dated 9/19/18) to Cook that: (a) his cancer (“is an ADAA-protected disability);

 

Con-Way Freight Inc., 139 F. Supp. 3d 1224 (D. Or. 2015)\(this court “assumes” Leukemia is a disability under the
ADA).

3 This quote is taken verbatim from Defendants’ own representations to the Equal Employment Opportunity
Commission (“EEOC”) in them Position Statement, at p. 2, { L.
Case 2:19-cv-05087-JMY Document1 Filed 10/30/19 Page 6 of 16

(b) he “received a bone marrow transplant” on August 24, 2018; (c) he has “a strong desire to
return to work;” and (d) he wanted to be considered for a potential “extension” of medical leave
beyond 6 months due a number of specified medical complications.

27. The crux of the response Plaintiff recetved from Cook by correspondence (dated
9/20/18) was: (a) “you still have approximately 7 weeks of approved Family Medical Leave;”

33 Ge

and (b) “closer to the end of your Family Medical Leave,” “we can assess .. . whether any
accommodations or extensions are necessary and/or available.”

28. On or about October 31, 2018, Plaintiff provided a medical release to resume
working to Defendants’ Director of Benefits (Cook) and also to his new manager, Cheryl Reabe.*
Plaintiff's attempt to return to work was within approximately 6 months of his policy-permitted
6-month medical leave.

29, In particular, Plaintiff's “Return to Work Release” identified he could resume
working within Defendants on November 12, 2018, subject to certain accommodations being

requested.

(A) Plaintiff requested very reasonable accommodations from Defendants
upon attempting resume working in November of 2018.

30. On October 31, 2018, Plaintiff requested the following accommodations upon
attempting to return to work in November of 2018 (through his physicians return-to-work
documentation):

(A) To work initially “work from home,” as he should “tease back into the work
schedule;”

(B) To be permitted to take limited time off from work when needed for “clinic
visits “through the end of December [2018];”

 

4 Reabe had become Plaintiffs immediate manager following the retirement of John Iannacone. Iannacone was
Defendants’ Director of IT Applications. Iannocone retired from Defendants in or about October of 2018, very
shortly before Plaintiff attempted to return to work with Defendants. from his medical leave.
Case 2:19-cv-05087-JMY Document1 Filed 10/30/19 Page 7 of 16

(C) To “not be assigned on-call hours until at least March 31, 2019;” and
(D) “These dates are estimates and could change.”

31. Generally speaking, working from home can be a very reasonable
accommodation. Indeed, Defendants represented to the EEOC (a federal agency) via its Position
Statement in this case (at p. 2} that an employee needing to work from home may be a reasonable
accommodation. See also e.g. Mosby-Meachem v. Memphis Light, Gas & Water Div., 883 F.3d
595 (6" Cir. 2018)(affirming jury verdict for Plaintiff when employer failed to engage in
interactive process and jury concluded essential functions could be performed from employee’s
home).

(B) Defendants did not ask Plaintiff a single question, did not talk with

Plaintiff, did not consult his physician(s), did not pose a single medical
question, and terminated Plaintiff without even feigning an “interactive

process.”

32. After being provide with Plaintiffs return-to-work medical documentation and
requested accommodations as of October 31, 2018, not a single supervisor, human resources
person or benefits person ever contacted Plaintiff until advising Plaintiff of his termination from
employment.

33. Plaintiff was contacted by Cook on or about November 9, 2018 and informed he
was terminated from Defendants.

34. From October 31, 2018 (request for reinstatement and for medical
accommodations) through November 9, 2018 (termination notification), Plaintiff was never
asked a single question by any employee of Defendants, nobody talked with Plaintiff from
Defendants, no medical information was sought from him, and he was terminated without any

attempted interactive dialogue from Defendants at all.
Case 2:19-cv-05087-JMY Document1 Filed 10/30/19 Page 8 of 16

(C) Plaintiff’s requested accommodations were easy to accommodate, did
not create an undue burden upon Defendants, and Defendants point-
blank provided false information to the Equal Employment Opportunity
Commission (“EEOC”) in responding to Plaintiffs discrimination and

retaliation Charge.

35. Defendants falsely represented to the EEOC, a federal agency, that they complied
with the ADA by having an “interactive process” in talking about Plaintiff amongst their own
management after he requested medical accommodations and prior to communicating Plaintiffs
termination from employment.’ In fact, Defendants engaged in no interactive process.®

36. Because Defendants never engaged in any good-faith or an attempted interactive
process, Defendants also falsely represented to the EEOC Plaintiffs accommodations couldn’t
be accommodated anyway.

37. Defendant represented (via Position Statement, at p. 2, to the EEOC) that
Plaintiffs accommodation to work from home was undue because of the “expectation” that
“every employee will report to and work from his or her assigned work station.” But:

(A) Plaintiff had worked remotely or from his residence many times in his career
for Defendants;

(B) The IT support Plaintiff provided was for terminals in many states, not at his
physical office location;

(C) Plaintiff had an office area of his residence, had a company-issued laptop,
and had full access to all databases and information no differently than if he
were sitting in a chair at the office or in his residence;

 

> See EEOC v. Aldi, Inc., 2008 U.S. Dist. LEXIS 25206 * 40 (W.D. Pa. 2008)(an “interactive process” must be
“between the employer and employee” and “initiated by the employer,” denying summary judgment for an
employer's complete failure to initiate any such dialogue). (Emphasis added),

5 These false representations were made to the EEOC via a Position Statement of Defendants. See e.g. Reaves v. Pa.
State Police, 2013 U.S. Dist. LEXIS 137948, *7 (M.D. Pa. 2013)(outlining that it is well established in the Third
Circuit that Position Statements of employers to the EEOC are admissible as admissions of a party in any litigation
or for impeachment).
Case 2:19-cv-05087-JMY Document1 Filed 10/30/19 Page 9 of 16

(D) Even in the past when Plaintiff worked from his residence, pre-
accommodation request(s), Plaintiff had all work-related calls forwarded
without incident to his company-issued cellular phone and without any delay;
and

(E) Many similar IT people work remotely around the United States in all types
of similar capacities or professions.

38. Defendant falsely represented (via Position Statement, at p. 5, to the EEOC) that
Plaintiff was unable to work remotely from his residence because it was an “essential function”
of Plaintiff's job that he be ready, “without notice, to visit a terminal location.” But:

(A) In 2 years of employment, Plaintiff was never once directed or called to
provide in-person support to terminals in different states he supported

remotely by way of software (let alone “without notice”);

{B) Plaintiff supported approximately 42 terminals in totally different states
remotely; and

(C) And to the extent that help-desk, or question and answer was insufficient by
way of support, Plaintiff was able to physically access the software remotely
and operate or repair the system remotely (logging in as if he were the user
in a different state).

39, Defendants misrepresentations to a federal agency that Plaintiff had to “without
notice” visit remote locations despite never having done so in his entire employment for years
was an utter fabrication and clear example of its failure to engage in an interactive process.

40. Defendants falsely represented (via Position Statement, at p. 6, to the EEOC) that
Plaintiff's inability to work on-call from mid-November 2018 to March of 2019 would have
posed an undue hardship because Defendants “could not eliminate on-call rotation” as an

essential function of Plaintiff's job. But:

(A) Plaintiff’s normal work schedule was around 6:30 AM — 3:30 PM (subject to
some fluctuation);

(B) In Plaintiffs job position, he was generally to provide 24/7 on-call service as
needed only I week out of the month rotating with 3 other people in his same
job position also based in Plaintiffs location;
Case 2:19-cv-05087-JMY Document 1 Filed 10/30/19 Page 10 of 16

(C) Plaintiff only needed the accommodation of no on-call work because sleep
was necessary in late hours and early morning to rehabilitate his immune
system;

(D) Defendants had no alleged “disruption” or inability to accommodate on-call
work. when Plaintiff was on a 6-month medical leave (as it was easy for each
of 3 current similarly-situated employees to be on call one extra week every 3
months);

(E) Plaintiff's inability to work on-call would have only been for a total of
roughly 3 weeks because he only had on-call | week of each month for the
accommodation period, but Defendants exaggerated the implications of
undue hardship until March to the EEOC;

(F) On of the employees hired to replace Plaintiff was not even scheduled to
work on-call for a prolonged period of time to learn the job despite it
supposedly being an “essential function;” and

(G) Had Defendants even attempted an interactive process, they would have
learned that Plaintiff would have been willing to work on-call from 3:30 PM
until the evening in any of the weeks throughout the month, essentially
making up his full on-call commitment for the limited time he needed to be
accommodated.

(D) Had Defendants engaged in any attempted interactive process with Plaintiff,
they would have also realized Plaintiff and his physician were prepared to be
flexible with accommodation needs.

41. Plaintiff requested accommodations in late October 2018 in conjunction with his
attempt to return to work and medical clearance. Plaintiff was then terminated roughly 2 weeks
later with no response or discussion about his requested accommodations.

42. Had Defendants not raced to terminate Plaintiff without any feigned or attempted
interactive dialogue, Defendants would have understood that ~ even though Plaintiffs requested
accommodations were actually reasonable - Plaintiff was prepared to modify his
accommodations to suit Defendants’ needs.

43. | By way of examples, Plaintiff would have obtained medical clearance to work

partially from the office, to get clearance to assist with on-call work until medically-necessary

10
Case 2:19-cv-05087-JMY Document 1 Filed 10/30/19 Page 11 of 16

sleep times for Plaintiff, to take a longer medical leave, or to adjust other requested
accommodations.

44. Plaintiff could work within Defendants provided that he was given very
reasonable accommodations. As a result of Plaintiff's termination from employment though,
Plaintiff was precluded from a broad class of jobs due to his disabilities and thus continued to
receive long-term disability compensation. But Plaintiff could have 100% performed all essential
functions of the job he held with Defendants had he been reasonably accommodated.

First Cause of Action
Violations of the Americans with Disabilities Act, as amended ("ADA")
({1] Discrimination & [2] Retaliation)

45, The foregoing paragraphs are incorporated herein in their entirety as if set forth in
full.

46. Plaintiff suffered from legally-protected disabilities, and Defendants violated the
ADA, as amended, by: (1) not accommodating Plaintiff; (2) not engaging in an interactive
process; (3) terminating because of his actual, perceived, and/or record-of disabilities; and (4) by
engaging in unlawful retaliation by taking the aforesaid actions on account of Plaintiff's
protected activities (namely expressing his ADA protections and requesting reasonable
accommodations).

47, These actions as aforesaid constitute violations of the ADA, as amended.

Second Cause of Action
Violations of the Family and Medical Leave Act ("FMLA")
(Interference & Retaliation)

48. The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

11
Case 2:19-cv-05087-JMY Document1 Filed 10/30/19 Page 12 of 16

49. Plaintiff was an eligible employee under the definitional terms of the FMLA, 29
US.C. § 2611@)@ai.

50. Plaintiff utilized an accumulation of vacation, work leave, and other benefits in
2018 while treating for Leukemia. It appears thereafter, Defendants considered Plaintiff to be on
Family and Medical Leave (FMLA”) until November 2018.

51. Defendants expressly represented to Plaintiff that his “Family and Medical
Leave” ended in November of 2018. These representations were made to Plaintiff in writing by
letter from Defendants’ Director of Benefits overseeing administration of such leave.

32. Plaintiff was able to perform all essential functions of his job when attempting to
return from what Defendants expressly referred to his Family and Medical Leave. But
Defendants violated the FMLA by: (1) not reinstating Plaintiff; (2) refusing to communicate with
Plaintiff about his medical conditions or anticipated return; and (3) by retaliating against Plaintiff
by not reinstating him to an available position because he exercised his FMLA entitlements
and/or utilized FMLA leave.

53. These actions as aforesaid constitute both interference and retaliation violations of
the FMLA.

WHEREFORE, Plaintiff prays that this Court enter an Order providing that:

A. Defendants are to promulgate and adhere to a policy prohibiting discrimination /
retaliation in the future against any employee(s);

B. Defendant are to compensate Plaintiff, reimburse Plaintiff, and make Plaintiff
whole for any and all pay and benefits Plaintiff would have received had it not been for
Defendants’ illegal actions, including but not limited to back pay, front pay, salary, pay

increases, bonuses, insurance, and benefits.

12
Case 2:19-cv-05087-JMY Document1 Filed 10/30/19 Page 13 of 16

Cc, Plaintiff is to be awarded actual damages, as well as damages for the pain,
suffering, and humiliation caused by Defendant’s actions;
D. Plaintiff is to be awarded liquidated and punitive damages as permitted by

applicable laws herein;

E. Plaintiff is to be accorded other equitable and legal relief as the Court deems just,
proper, and appropriate; and

BF. Plaintiff is to be awarded the costs and expenses of this action and a reasonable

attorney’s fees as provided by applicable federal and state law.

 

Respectfully submitted,

KARPF, KARPF & C eo
By:

Ari R. Karpf, Esq.

3331 Street Rd.
Bldg. 2, Ste. 128
Bensalem, PA 19020

Date: October 30, 2019

13
 

Case 2:19-cv-05087-JMY Document1 Filed 10/30/19 Page 14 of 16

JN THE UNITED STATES DISTRICT COURT
. FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CA T1 GNATI

Wayne Hank CIVIL ACTION
¥,
Energy Transfer Partners, LLC, et al. ‘ . NO

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on alt defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and ail other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:

(a) Habeas Corpus - Cases brought under 28 U.S.C, § 2241 through § 2255, | ()
(b) Social Security - Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits, 0)

(c) Arbitration — Cases required to be designated for arbitration under Local Civil Rule 53.2, ()

(d) Asbestos — Cases involving claims for personal injury or property damage from
exposure to asbestos, ( )

(2) Special Management ~ Cases that do not fal) inte tracks (a) through (d) that are

commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a dotailed explanation of special

 

 

 

management cases.) . (}
(f) Standard Management ~ Cases that do not fall into any one of the other tracks. «)
__ 10/30/2019 <a Plaintiff
Date Attorney-at-law Attorney for
(215) 639-0801 (215) 639-4970 akarpf@karpf-law,cor
Telephone FAX Number E-Mail Address

(Civ. 660) 10/02
Case 2:19-cv-05087-JMY Document 1 Filed 10/30/19 Page 15 of 16
UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DESIGNATION FORM
(to be used by connsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

Address of Plaintiff; 2365 Hillcrest Road, Quakertown, PA 18951

 

Address of Defendant: 3807 West Chester Pike, Newtown Square, PA 19073; 8111 Westchester Drive, Dallas, TX 75225

Place of Accident, Incident or Transaction: Defendants place of business

 

RELATED CASE, IF ANY:

Case Number: Judge: Date Terminated:

 

Civil cases are deemed related when Fes is answered to any of the following questions:

1. Is this case related to property included in an earlier numbered suit pending or within one year Yes [| No
previously terminated action in this court?

2, Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes [] No
pending or within one year previously terminated action in this court?

3. Does this case involve the validity or infringement ofa patent already in suit or any earlier Yes [ No
numbered case pending or within one year previously terminated action of this court?

4. Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes [ ] No
case filed by the same individual?

I certify that, to my knowledge, the within case [is / &] isnot related to any case now pending or within one year previously terminated action in
this court except as noted above.

DATE: 10/30/2019 ARK2484 / 91538

 

 

Athorey-at-Law / Pro Se Plaintiff Attorney LD. # (if applicable)

 

 

CIVIL: (Place aV in une category only)

 

 

 

 

 

A, Federal Question Cases: B. Diversity Jurisdiction Cases:
[] 1. Indemnity Contract, Marine Contract, and Alf Other Contracts [J 3. Insurance Contract and Other Contracts
[] 2. FELA [] 2. Airplane Personal Injury
C] 3. Jones Act-Personal Injury [| 3. Assault, Defamation
{| 4. Antitrust (] 4. Marine Personal Injury

5. Patent [J 3. Motor Vehicle Personal Injury
H 6. Labor-Management Relations [] 6. Other Personal Injury (Please specify):

7, Civil Rights OJ 7. Products Liability
C1 8. Habeas Corpus CL] 8&8. Products Liability — Asbestos

9. Securities Act(s) Cases C] 9% All other Diversity Cases
H 10. Social Security Review Cases (Please specify):
[] 11. All other Federal Question Cases

(Please specify):
ARBITRATION CERTIFICATION
(The effect of this certification is to remave the case from eligibility for arbitration)

1, Ari R. Karpf , counsel of record or pro se plaintiff, do hereby certify:

 

ix | Pursuant to Local Civil Rule 53.2, § 3(c }(2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

[ ] Relief other than monetary damages is sought.

  
 

DATE: 10/30/2019 ~ ARK2484 / 91538
\teforney-at-Law / Pro Se Plaintiff Attorney .D. # (ifapplicable)

NOTE: A trial de novo will bea trial by jury only if there has been compliance with F.R.C.P. 38.

 

Civ. 609 (5/2018)

 
Case 2:19-cv-05087-JMY Document1 Filed 10/30/19 Page 16 of 16

S44 (Rev, 06/17)

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as re

CIVIL COVER SHEET

uired by law, except as

provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

L (a) PLAINTIFFS
HANK, WAYNE

(b) County of Residence of First Listed Plaintiff
(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorneys (Firm Name, Address, and Telephone Number}

Karpf, Karpf & Cerutti, P.C.; 3331 Street Road, Two Greenwood Square
Suite 128, Bensalem, PA 19020; (215) 639-0801; akarpf@karpf-law.com

DEFENDANTS
ENERGY TRANSFER PARTNERS, LLC, ET AL.

County of Residence of First Listed Defendant Delaware
(IN US, PLAINTIFF CASES ONLY)

Bucks

NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.
Attorneys (if Known)

 

 

Il. BASIS OF JURISDICTION (lace an “x” in One Box Only) I. CITIZENSHIP OF PRINCIPAL PARTIES (Piace an “x” in One Box for Plaintiff
(for Diversity Cases Gnly) and Gne Bax for Defendant)
| U.S. Government X 3° Federal Question PTF DEF PTF DEF
Plaintiff (AS, Gavernnient Not a Party) Citizen of This State 1 | Incorporated or Principal Place 4 4
. of Business In This State
2 (U.S, Government 4 Diversity Citizen of Another State 2 2 Incerporated ard Principal Place 5 5
Defendant (indicate Citizenship of Parties in [tem fi} of Business In Another State
Citizen or Subject ofa 3 3 Foreign Nation 6 6
Foreign Country

 

 

IV. NATURE OF

 

110 Insurance
120 Marine
130 Miller Act
140 Negotiable Instrument
150 Recovery of Gverpayment

Doo oD Fy

& Enforcement of Judgment

151 Medicare Act

152 Recovery of Defaulted
Student Loans
(Excludes Veterans}

153 Recovery of Overpayment
of Veteran’s Benefits

160 Stockholders’ Suits

190 Other Contract

195 Contract Product Liability

196 Franchise

om

oood

   
 

210 Land Condenmation
224 Foreclosure

230 Rent Lease & Ejectment
249 Torts to Land

245 Tort Product Liability
290 All Other Real Property

ow

 
   

 
   
 

 

Click here for: Nature of Suit Code Descriptions.

        

aly)

 

   

            

     
       

 

 

ORT. 2 (PENAL Ee EHR TURE
PERSONALINJURY [0 625 Drug Related Seizure ‘422 Appeal 28 USC 158 0 375 False Claims Act
310 Airplane 0 365 Personal Injury - of Property 21 USC 881 |' 423 Withdrawal "376 Qui Tam (31 USC
315 Airplane Product Product Liability f 690 Other 28 USC 157 3729(a))
Liability D 367 Health Care/ 0 400 State Reapportionment
320 Assault, Libel & Pharmaceutical feo PROPER PVG CS 0 410 Antitrust
Stander Personal Injury C 820 Copyrights O 430 Banks and Banking
330 Federal Employers’ Product Liability O 830 Patent 0 450 Commerce
Liability 0 368 Asbestos Personal O 835 Patent - Abbreviated 0 460 Deportation
340 Marine Injury Product New Drug Application |0 470 Racketeer Influenced and
345 Marine Product Liability O 840 Trademark Corrupt Organizations
Liability PERSONAL PROPERTY PALO) ICIAL SECU 40 480 Consumer Credit
350 Motor Vehicle Q 370 Other Fraud QO 719 Fair Labor Standards * 861 HIA (139541) 0 490 Cable/Sat TV
355 Motor Vehicle Q 37] Truth in Lending Act 0 862 Black Lung (923) 0 850 Securities/Commodities/
Product Liability 0 380 Other Personal 0 720 Labor/Management " 863 DIWC/DIWW (405(g)) Exchange
360 Other Personal Property Damage Relations 0 &64 SSID Title XVI Q 890 Other Statutory Actions
Injury f 385 Property Damage 0 740 Railway Labor Act " 865 RSI (405(g)) Q 891 Agricultural Acts
362 Personal Injury « Product Liability * 751 Family and Medical 0 893 Environmental Matters
Medical Malpractice Leave Act O 895 Freedom of Information
HES | sPRISONEREELLEIONS=|0 790 Other Labor Litigation BRERA CAS SU LES Act
Habeas Corpus: 0 791 Employee Retirement O 870 Taxes (U.S. Plaintiff 0 896 Arbitration
441 Voting 0 463 Alien Detamee Income Security Act or Defendant} 0 899 Administrative Procedure
442 Employment 0 510 Motions to Vacate 0 871 IRS—Third Party Act/Review or Appeal of
443 Housing/ Sentence 26 USC 7609 Agency Decision
Accommodations 1 530 General O 950 Constitutionality of
445 Amer. w/Disabilities - ]0 5345 Death Penalty IMMIGRATION = State Statutes
Employment Other: 0 462 Naturalization Application
446 Amer. w/Disabilities - ]0 540 Mandamus & Other |0 465 Other Immigration
Other 0 550 Civil Rights Actions
448 Education 0 $53 Prison Condition
O $60 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

¥V. ORIGIN ¢iace an “X" in One Box Onby

XI Original O 2 Removed from 1 3 Remanded from 0 4 Reinstated or 5 Transferred from 0 6 Multidistrict O & Multidistriet
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(Specify) Transfer Direct File

 

VIL CAUSE OF ACTION

Cite the U.8. Civil Statute under which you are filing (Doe not cite jurisdictional statutes unless diversity):
ADA (42USC12101); FMLA (29U8C2601)

Brief description of cause:
Violations of the ADA and FMLA,

 

 

 

 

 

 

  
 

 

Vil. REQUESTED IN 0 CHECK JF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:

COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: X Yes ‘No
VIII, RELATED CASE(S) 5 ,

ee instructors}:

IF ANY JUDGE — DOCKET NUMBER

DATE SIGNATURE OPATHORN RECORD
10/30/2019 ne JORNEY
FOR OFFICE USE ONLY _ 7
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE

 

 
